      Case 1:21-cv-01139-DAD-EPG Document 5 Filed 08/16/21 Page 1 of 3


                                      UNITED STATES JUDICIAL PANEL                TRUE AND CERTIFIED COPY
                                                   on
                                       MULTIDISTRICT LITIGATION                         Daniel Murphy
                                                                                     9:47 am, Aug 16 2021

IN RE: JOHNSON & JOHNSON TALCUM POWDER
PRODUCTS MARKETING, SALES PRACTICES AND
PRODUCTS LIABILITY LITIGATION                                                                     MDL No. 2738



                                         (SEE ATTACHED SCHEDULE)



                                  CONDITIONAL TRANSFER ORDER (CTO -269)



On October 4, 2016, the Panel transferred 10 civil action(s) to the United States District Court for the District
of New Jersey for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407. See 220
F.Supp.3d 1356 (J.P.M.L. 2016). Since that time, 2,386 additional action(s) have been transferred to the
District of New Jersey. With the consent of that court, all such actions have been assigned to the Honorable
Freda L. Wolfson.
It appears that the action(s) on this conditional transfer order involve questions of fact that are common to the
actions previously transferred to the District of New Jersey and assigned to Judge Wolfson.
Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict Liti�ation,
the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the District of New Jersey for
the reasons stated in the order of October 4, 2016, and, with the consent of that court, assigned to the
Honorable Freda L. Wolfson.

This order does not become effective until it is filed in the Office of the Clerk of the United States District
Court for the District of New Jersey. The transmittal of this order to said Clerk shall be stayed 7 days from
the entry thereof. If any party files a notice of opposition with the Clerk of the Panel within this 7-day period,
the stay will be continued until further order of the Panel.

    Inasmuch as no objection is
    pending at this time, the



    I Aug 16, 2021 I                                        FOR THE PANEL:
    stay is lifted.




        CLERK'S OFFICE
           UNITED STATES
         JUDICIAL PANEL ON
       MULTIDISTRICT LITIGATION



                                                            John W. Nichols
                                                            Clerk of the Panel
   Case 1:21-cv-01139-DAD-EPG Document 5 Filed 08/16/21 Page 2 of 3




IN RE: JOHNSON & JOHNSON TALCUM POWDER
PRODUCTS MARKETING, SALES PRACTICES AND
PRODUCTS LIABILITY LITIGATION                                              MDL No. 2738



                   SCHEDULE CTO-269- TAG-ALONG ACTIONS



                       C,A,NO.    CASE CAPTION

CALIFORNIA EASTERN

  CAE       1          21-01139   Logan et al v. Johnson & Johnson et al

DISTRICT OF COLUMBIA

   DC       1          21-01719   HUDSON v. JOHNSON & JOHNSON et al
   DC       1          21-01915   LAWLER v. JOHNSON & JOHNSON et al
   DC       1          21-01917   LETTIRE v. JOHNSON & JOHNSON et al
   DC       1          21-01918   LINGEN v. JOHNSON & JOHNSON et al
   DC       1          21-01919   LIPP v. JOHNSON & JOHNSON et al
   DC       1          21-01920   MALLOY v. JOHNSON & JOHNSON et al
   DC       1          21-01933   MARTINEZ v. JOHNSON & JOHNSON et al
   DC       1          21-01934   MCMASTER v. JOHNSON & JOHNSON et al
   DC       1          21-01935   NEBEKER v. JOHNSON & JOHNSON et al
   DC       1          21-01936   PATTISON v. JOHNSON & JOHNSON et al
   DC       1          21-01937   PEARCE v. JOHNSON & JOHNSON et al
   DC       1          21-01938   PERRY v. JOHNSON & JOHNSON et al
   DC       1          21-01939   PETROFF v. JOHNSON & JOHNSON et al
   DC       1          21-01955   PIKUL v. JOHNSON & JOHNSON et al
   DC       1          21-01956   PIRRELLO v. JOHNSON & JOHNSON et al
   DC       1          21-01957   REYNOLDS v. JOHNSON & JOHNSON et al
   DC       1          21-01958   REYNOLDS v. JOHNSON & JOHNSON et al
   DC       1          21-01959   RODRIGUEZ v. JOHNSON & JOHNSON et al
   DC       1          21-01960   RUIZ v. JOHNSON & JOHNSON et al
   DC       1          21-01961   STINSON v. JOHNSON & JOHNSON et al
   DC       1          21-01973   STOUGH v. JOHNSON & JOHNSON et al
   DC       1          21-01974   TERRY v. JOHNSON & JOHNSON et al
   DC       1          21-01975   THOMAS v. JOHNSON & JOHNSON et al
   DC       1          21-01976   THOMASON v. JOHNSON & JOHNSON et al
   DC       1          21-01977   TIMM v. JOHNSON & JOHNSON et al
   DC       1          21-01978   WELTON v. JOHNSON & JOHNSON et al

FLORIDA SOUTHERN

  FLS       9          21-81333   Dupoux v. Johnson & Johnson et al

MISSOURI EASTERN
Case 1:21-cv-01139-DAD-EPG Document 5 Filed 08/16/21 Page 3 of 3
